Citation Nr: 1131234	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot disorder, to include hyperkeratotic plantar lesions. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk

INTRODUCTION

The Veteran had verified active duty in the Marine Corps from March 1970 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for a bilateral foot disorder, to include hyperkeratotic plantar lesions.  


FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection for a bilateral foot disorder, to include hyperkeratotic plantar lesions, in a March 2002 rating decision, and the Veteran did not appeal the decision.

2.  The evidence received since the March 2002 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral foot disorder.


CONCLUSION OF LAW

1.  The March 2002 rating decision, which denied service connection for a bilateral foot disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the March 2002 rating decision is not new and material, and the claim for service connection for a bilateral foot disorder is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO did provide the appellant with notice in September 2006, prior to the initial decision on the claim in November 2006.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to reopen his previously denied claim and to substantiate a claim for service connection.  Specifically, the September 2006 letter noted that the Veteran's claim for service connection for a bilateral foot disorder had been previously denied and informed him that new and material evidence was needed to reopen his claim.  The letter explained that new means that the evidence must be in existence and be submitted to VA for the first time.  It was also noted that the additional existing evidence must pertain to the reason the claim was previously denied in order to qualify as material.  The September 2006 letter stated that the Veteran's previous claim had been denied because his service treatment records showed that he had a preexisting disorder.  It was noted that evidence must be submitted that relates to that fact.  The letter further stated that the new and material evidence must raise a reasonable possibility of substantiating the claim and that the evidence cannot simply be repetitive or cumulative of the evidence considered in the previous denial.  As such, the September 2006 letter essentially notified the Veteran to look to the bases for the previous denial to determine what evidence would be new and material to reopen the claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the September 2006 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claim and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claim.  

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the September 2006 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  In addition, the letter stated that it was the Veteran's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

Further, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id.

In the present appeal, the Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective date.  In this regard, the Board notes that the September 2006 letter informed him that a disability rating was assigned when a disability was determined to be service-connected and that such a rating could be changed if there were changes in his condition.  The letter also explained how disability ratings and effective dates were determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any outstanding records that are pertinent to his claim.

The Board does observe that the Veteran has not been afforded a VA examination in connection with the application to reopen the claim for service connection for a bilateral foot disorder.  However, the duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In this case, the RO initially denied service connection for a bilateral foot disorder, to include hyperkeratotic plantar lesions, in a September 2001 rating decision.  In particular, the RO found that the Veteran had a preexisting disorder and that there was no evidence that the disorder was permanently worsened as a result of service.  

The Veteran later submitted a statement in September 2001 in which he requested that the RO reconsider his claim.  In a March 2002 rating decision, the RO denied service connection for a bilateral foot disorder, to include hyperkeratotic plantar lesions, on a de novo basis.  In that decision, the RO once again found that the Veteran had a preexisting bilateral foot disorder that was not permanently aggravated beyond its normal progression.  The Veteran submitted a notice of disagreement in April 2002, and a statement of the case was issued in June 2002.  However, the Veteran did not submit a substantive appeal following the issuance of the statement of the case.  Therefore, the March 2002 rating decision was not appealed and is considered final.  38 U.S.C.A. § 7105; 38 C.F.R. §§  20.200, 20.202, 20.302

The evidence considered at the time of the March 2002 decision included the Veteran's service treatment records, which showed that he was treated for a bilateral foot disorder and had stated that such a disorder existed for the previous three years.  There were also post-service private treatment records, which showed current bilateral foot disabilities, to include hyperkeratotic plantar lesions.  In addition, the evidence at the time of the March 2002 rating decision included the Veteran's own statements in which he reported he did not have problems with his feet before service.  The Board further notes that, in a June 2002 statement of the case, the RO indicated that it had also considered a May 2002 VA foot examination, which demonstrated current bilateral foot disabilities.  The RO noted that the VA examiner had opined that the Veteran's current condition was not caused by any incident in service.  

The Veteran's service treatment records indicated that, on a medical history form at the time of his December 1969 pre-induction examination, the Veteran checked that he did not have any foot trouble.  The reviewing examiner did not refer to any right or left foot problems, and a clinical evaluation found that the Veteran's feet were normal.  A March 1970 treatment note later indicated that the Veteran was seen for multiple hyperkeratotic plantar lesions, which the examiner noted were very painful on palpation.  The examiner stated that the Veteran reported that such condition had been a problem for three years.  Another March 1970 treatment note referred to bilateral plantar lesions. 

An April 1970 treatment note indicated that the Veteran was seen for multiple callous formations of both feet.  It was noted that the calluses were reduced, and the Veteran was returned to duty.  

In an April 1970 medical board report, it was noted that, according to the Veteran's own statement accepted by the board, he first noticed increased pain in his feet while competing in high school football three years earlier.  He also complained of increased foot pain with exercise.  The medical board determined that the Veteran's physical disability existed prior to entry and was therefore not incurred in or aggravated by his active military service.  

The evidence received since the March 2002 rating decision includes private treatment reports, as well as statements and hearing testimony from the Veteran.

In a September 2006 letter, Dr. S. (initials used to protect the Veteran's privacy) stated that he had seen the Veteran for bilateral foot problems and diagnosed him with multiple painful hyperkeratotic lesions on both feet.  Dr. S. noted that the Veteran was not found to have flat feet.  A September 2006 report from him listed his impression as being multiple, very painful hyperkeratotic lesions, under the first and fifth metatarsals, bilaterally, and hallux valgus, bilateral.

In a December 2007 letter, Dr. S. stated that he had treated the Veteran "off and on" for several years for numerous foot problems.  He noted that the Veteran had hyperkeratotic lesions on both feet, and that "it is conceivable that he is [sic] foot condition could be caused by care."  

The Veteran also submitted a statement dated in December 2008from the custodian of school records from his high school, which indicated that the Veteran had not participated in any type of football activities.  

At a local VA hearing with a decision review officer, the Veteran testified that he did not have any problems with his feet before service.  The Veteran indicated that he had been in active duty for training for a few weeks before he realized he had any foot problems.  He stated that he was given the incorrect shoe size, which caused friction between his foot and his boot that resulted in blisters.  The Veteran stated that his current condition started when the doctor cut away the skin from the blisters, and he asserted that his condition has gotten progressively worsened since that time. 

The Veteran also stated that he had his first foot surgery in 1971, and when he had the lesions removed, "they only came back and they were larger. . . it gets worse and worse and worse."  

In numerous personal statements, the Veteran stated that his foot condition did not exist before service, and he claimed that he did not make a statement to a doctor in-service that he had had foot problems before his period of service.  

Based on the foregoing, the Board finds that the additional evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for a bilateral foot disorder.  

With respect to the private medical records, the Board notes that they were not of record at the time of the March 2002 rating decision.  However, those records are cumulative and redundant of the evidence previously considered, as they merely reiterate that the Veteran has a current bilateral foot disorder.  In the March 2002 rating decision, the RO had already determined that the Veteran had a bilateral foot disorder in service and that he had a current diagnosis.  Moreover, these additional records are not probative in that they do not provide an etiological opinion relating the disorder to his military service.  As such, the records do not relate to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that the private medical records are not new and material.

In regards to the statement from the custodian of the Veteran's high school, the Board finds that the evidence is new in that it was not of record at the time of the March 2002 rating decision.  However, the statement is not probative because it does not pertain to the Veteran's bilateral foot disorder.  Indeed, it does not show that his preexisting disorder was aggravated by service.  Thus, the statement does not relate to an unestablished fact necessary to substantiate the claim, and therefore, is not new and material.

With respect to the Veteran's hearing testimony as well as his other statements, the Board finds that the Veteran's assertions alone cannot be dispositive of the issue for purposes of reopening the claim.  The evidence at the time of the March 2002 rating decision already indicated that the Veteran reported that he did not have problems with his feet before service, and thus, his current statements to that effect are cumulative and redundant.  Moreover, the record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of a bilateral foot disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

As noted previously, the RO initially denied service connection for a bilateral foot disorder, to include hyperkeratotic plantar lesions, in September 2001 because the evidence indicated that such a disorder existed prior to service and was not permanently aggravated.  In March 2002, the RO denied the claim again on the same basis.  None of the recently submitted evidence links the Veteran's current bilateral foot disorder, to include hyperkeratotic plantar lesions, to his period of service.  Nor does the additional evidence show that any preexisting disorder was aggravated by his military service.  Thus, the evidence missing at the time of the March 2002 rating decision continues to be absent.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a bilateral foot disorder.


ORDER

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a bilateral foot disorder is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


